DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 - 33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US 2012/0241841, hereinafter Mizushima).
	With respect to claim 1, Mizushima discloses a semiconductor memory device (Fig. 1) comprising: a gate stack structure (Fig. 1) with an insulating interlayer (4) and a gate conductive layer (5) that are alternately stacked (layers 4 and 5 are alternately stacked); and a plurality of channel structures (8) formed through the gate stack structure, wherein each of the plurality of channel structures includes: a fluorine-containing layer (81) formed on surfaces of channel holes (Para 0022), formed in the gate stack structure, for forming the plurality of channel structures; a first blocking layer (11) formed on the fluorine-containing layer along the surface of the channel hole; and a charge-trapping layer (10) formed on the first blocking layer along is the surface of the channel hole.
	With respect to claim 4, Mizushima discloses wherein the first blocking layer comprises at least one component that is included in the fluorine-containing layer (Para 0021 and 0026; both layers contain silicon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 2 - 3, 5 - 10, and 12 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Ohsaki et al. (US 9,728,547, hereinafter Ohsaki).
With respect to claim 8, Mizushima discloses wherein a semiconductor memory device (Fig. 1) comprising:
 	a gate stack structure (Fig. 1) with an insulating interlayer (4) and a gate conductive layer (5) that are alternately stacked; and a plurality of channel structures (8) formed through the gate stack structure, wherein each of the plurality of channel structures includes: a charge-trapping layer (10) formed on a surface of a channel hole, among a plurality of channel holes, formed in the gate stack structure to form the plurality of channel structures (there can be multiple channel structures); a tunnel insulation layer (9) formed on the charge-trapping layer along the surface of the channel hole; a fluorine-containing layer (81) formed on the tunnel insulation layer along the surface of each of the channel holes.
Mizushima does not explicitly disclose a channel layer formed on the fluorine-containing layer along is the surface of the channel hole.
In an analogous art, Ohsaki discloses a channel layer formed on the fluorine-containing layer along is the surface of the channel hole (601 of 3C). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 13, Mizushima discloses a semiconductor memory device (Fig. 1) comprising: a gate stack structure (Fig. 1) with an insulating interlayer (4) and a gate conductive layer (5) that are alternately stacked (layers 4 and 5 are alternately stacked); and a plurality of channel structures (8) formed through the gate stack structure (there can be multiple channel structures), wherein the plurality of channel structures include: a memory layer formed on a surface of a channel hole that is formed in the gate stack structure to form the plurality of channel structures, the memory layer including a first blocking layer (11), a charge-trapping layer (10), and a tunnel insulation layer (9) that are sequentially stacked; a first fluorine-containing layer (81) interposed between the gate stack structure and the first blocking layer.
	Mizushima does not explicitly disclose that the insulating interlayer comprises of  a plurality of fluorine ions; and a channel layer formed on the tunnel insulation layer along the surface of the channel hole; and a second fluorine-containing layer interposed between the channel layer and the tunnel insulation layer.
	In an analogous art, Ohsaki discloses that the insulating interlayer comprises of  a plurality of fluorine ions (Col. 24; lines 33-36; dielectric layer can be implanted with fluorine ions wherein the dielectric layer can be an interlayer insulation layer); and a channel layer (601 of 3C) formed on the tunnel insulation layer along the surface of the channel hole; and a second fluorine-containing layer (503 of Fig. 3G; and 75 of Fig. 12)  interposed between the channel layer and the tunnel insulation layer (Fig. 3G). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
	With respect to claims 2 and 14, Mizushima does not explicitly disclose a second blocking layer interposed between the first blocking layer and the charge-trapping layer, the second blocking layer including an insulating layer with a plurality of fluorine ions.
	In an analogous art, Ohsaki discloses a second blocking layer (503 of Fig. 3G; and 75 of Fig. 12) and interposed between the first blocking layer and the charge-trapping layer (Fig. 3G), the second blocking layer including an insulating layer with a plurality of fluorine ions (Col. 24; lines 30-35; dielectric layer can be implanted by fluorine). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claims 3 and 15, Mizushima does not explicitly disclose wherein the first Blocking layer and the second blocking layer comprise different oxide layers, wherein the first blocking layer comprises a metal oxide layer, and wherein the second blocking layer comprises a semiconductor oxide layer with the fluorine ions.
In an analogous art, Ohsaki discloses wherein the first Blocking layer and the second blocking layer comprise different oxide layers (Col. 20; lines 28-34-35; and lines 58- 60;  layer 74 can comprise of silicon oxide or dielectric metal oxide and layer 75 can comprise of aluminum oxide), wherein the first blocking layer comprises a metal oxide layer (Col. 20; lines 34-35; dielectric metal oxide), and wherein the second blocking layer comprises a semiconductor oxide layer with the fluorine ions (Col. 24; lines 33-35; aluminum oxyfluoride). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 16, Mizushima discloses wherein the first blocking layer comprises at least one component that is included in the first fluorine-containing layer (Para 0021 and 0026; both layers contain silicon).
With respect to claims 5 and 17, Mizushima does not explicitly disclose that the first blocking layer comprises a metal oxide layer, wherein the fluorine-containing layer comprises a metal oxyfluoride layer, and wherein the first blocking layer and the fluorine-containing layer comprises a same metal component.
In an analogous art, Ohsaki discloses that the first blocking layer comprises a metal oxide layer (Col. 8; lines 10-14; and Col. 24; lines 34-35; dielectric metal oxide wherein metal oxide can be aluminum oxide), wherein the fluorine-containing layer comprises a metal oxyfluoride layer (Col. 24; lines 33-37; aluminum oxyfluoride), and wherein the first blocking layer and the fluorine-containing layer comprises a same metal component (both layers can comprise of aluminum). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 6, Mizushima does not explicitly disclose that wherein the first blocking layer comprises an aluminum oxide layer (Al2O3), and wherein the fluorine-containing layer comprises an aluminum oxyfluoride layer (AIO,F,).
In an analogous art, Ohsaki discloses wherein the first blocking layer comprises an aluminum oxide layer (Al2O3) (Col. 8; lines 10-14; and Col. 24; lines 34-35; dielectric metal oxide wherein metal oxide can be aluminum oxide), and wherein the fluorine-containing layer comprises an aluminum oxyfluoride layer (AIO,F,) (Col. 24; lines 33-37; aluminum oxyfluoride). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claims 7 and 12, Mizushima does not explicitly disclose wherein the insulating interlayer comprises an insulation layer with a plurality of fluorine ions.
In an analogous art, Ohsaki discloses the insulation layer comprises an insulation layer with a plurality of fluorine ions (Col. 24; lines 33-36; dielectric layer can be implanted with fluorine ions wherein the dielectric layer can be an interlayer insulation layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 9, Mizushima does not explicitly disclose wherein the tunnel insulation layer comprises an oxide layer, an oxide layer with a plurality of fluorine ions, or an oxynitride layer with a plurality fluorine ions.
In an analogous art, Ohsaki discloses wherein the tunnel insulation layer comprises an oxide layer, an oxide layer with a plurality of fluorine ions, or an oxynitride layer with a plurality fluorine ion (Col. 24; lines 33-36; dielectric layer can be implanted with fluorine ions wherein the dielectric layer can be tunnel insulation layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 10, Mizushima discloses that the fluorine-containing layer comprises of silicon (Para 0019; silicon pillar 81).
	Mizushima does not explicitly disclose wherein the channel layer comprises at least one component that is included in the fluorine-containing layer.
In an analogous art, Ohsaki discloses wherein the channel layer comprises at least one component that is included in the fluorine-containing layer (Col. 13; lines 39-40; silicon). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 
With respect to claim 18, Mizushima discloses wherein the tunnel insulation layer comprises an oxide layer (Para 0024; silicon oxide), an oxide layer with a plurality of fluorine ions, or an oxynitride layer with a plurality of fluorine ions.
With respect to claim 19, Mizushima does not explicitly disclose wherein the channel layer comprises at least one component that is included in the second fluorine-containing layer.
In an analogous art, Ohsaki discloses wherein the channel layer comprises at least one component (Col. 13; lines 39-40; silicon) that is included in the second fluorine-containing layer (Col. 24; lines 3-8; silicon). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima’s device by adding Ohsaki’s disclosure in order to improve the electrical properties and reliability of dielectric material. 

         Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima/Ohsaki in view of Raisanen et al. (US 2012/0098107, hereinafter Raisanen).
	With respect to claims 11, Mizushima/Ohsaki discloses wherein the channel layer comprises a silicon layer (Ohsaki; Col. 13; lines 39-40; silicon).
	Mizushima/Ohsaki does not explicitly disclose wherein the fluorine-containing layer comprises a fluoric silicon layer.
In an analogous art, Raisanen discloses wherein the fluorine-containing layer comprises a fluoric silicon layer (Para 0095; silicon tetraflouride). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima/Ohsaki’s device by adding Raisanen’s disclosure in order to improve insulating properties of a dielectric layer.
With respect to claim 20, Mizushima/Ohsaki discloses wherein the channel layer comprises a silicon layer (Ohsaki; Col. 13; lines 39-40; silicon).
	Mizushima/Ohsaki does not explicitly disclose wherein the second fluorine-containing layer comprises a fluoric silicon layer.
In an analogous art, Raisanen discloses wherein the second fluorine-containing layer comprises a fluoric silicon layer (Para 0095; silicon tetraflouride). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Mizushima/Ohsaki’s device by adding Raisanen’s disclosure in order to improve insulating properties of a dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816